cca_2018082716093847 id uilc number release date from sent monday date pm to cc bcc subject fw request for written response hi ----------- you have asked for our recommendation of whether we think an assessment of the penalty provided for under sec_6695 on the individual ssn of a co-owner of an s-corporation s-corp could be a legal hazard you have also asked whether we are aware of any situations where the owner of an s-corp can be held personally liable for the penalty provided for under sec_6695 below we have provided a summary of the relevant code sections and regulations to assist you with your decision we did not find any cases where the owner of an s-corp was held personally liable for the penalty provided for under sec_6695 sec_6695 generally provides that any person who is a tax_return_preparer with respect to any return or claim_for_refund who fails to comply with due diligence requirements imposed by the secretary of treasury by treasury regulations with respect to certain credits shall pay a penalty of dollar_figure for each failure subject_to adjustments for inflation sec_1_6695-2 sets forth the due diligence requirements that a tax_return_preparer must comply with to avoid the penalty under sec_6695 generally a tax_return_preparer must complete and submit with the filed tax_return a form_8867 paid preparer’s due diligence checklist and retain a copy of the form_8867 see sec_1_6695-2 in addition the preparer must not know or have reason to know that any of the information used to compute the relevant credit or credits is incorrect and must make reasonable documented inquiries concerning the correctness of the information temporary_regulation sec_1_6695-2t a effective for tax returns or claims for refund filed tax years beginning after date provides that a person who is a tax_return_preparer as defined in sec_7701 of a tax_return or claim_for_refund under the code with respect to determining the eligibility for or the amount of certain credits and who fails to satisfy the due diligence requirements of paragraph b of this section will be subject_to a penalty as prescribed in sec_6695 for each such failure sec_7701 defines tax_return_preparer as any person who prepares for compensation or who employs one or more persons to prepare for compensation any return of tax imposed by this title or any claim_for_refund of tax imposed by this title subject_to certain exceptions not relevant here this definition applies when the term is used in title_26 where not otherwise distinctly expressed or manifestly incompatible with the intent thereof see also sec_301_7701-15 the treasury regulation in effect prior to date did not provide a cross- reference to sec_7701 for the definition of tax_return_preparer see sec_1_6695-2 effective date to date however because neither sec_6695 nor its related regulations at that time give any indication that the definition under sec_7701 is manifestly incompatible with their intent we conclude that sec_7701 also provides the correct definition of tax_return_preparer for the purposes of sec_6695 prior to the issuance of the temporary_regulation temporary_regulation sec_1_6695-2t b provides generally that the tax_return_preparer must not know or have reason to know that any information used by the tax_return_preparer in determining the taxpayer’s eligibility for or the amount of any credit described in paragraph a of this section and claimed on the return or claim_for_refund is incorrect we think that this specific knowledge requirement would present a legal hazard for assessing the penalty provided for under sec_6695 directly on the ssn of the co-owner of the s-corp however we do not have enough facts in our possession to make a recommendation in your specific case the regulations provide a special rule for a firm that employs a tax_return_preparer subject_to the penalty provided for under sec_6695 sec_1 c provides that a firm that employs a tax_return_preparer subject_to a penalty under sec_6695 is also subject_to penalty if and only if- one or more members of the principal management or principal officers of the firm or a branch office participated in or prior to the time the return was filed knew of the failure to comply with the due diligence requirements of this section the firm failed to establish reasonable and appropriate procedures to ensure compliance with the due diligence requirements of this section or the firm disregarded its reasonable and appropriate compliance procedures through willfulness recklessness or gross indifference including ignoring facts that would lead a person of reasonable prudence and competence to investigate in the preparation of the tax_return or claim_for_refund with respect to which the penalty is imposed see also sec_1_6695-2t irm for tax years ending on or after date and before date irm for tax years beginning after date the s-corp may be a tax_return_preparer within the definition of sec_7701 if it employs a person who prepares a tax_return for compensation the s-corp may be the proper person on which to assess the penalty under sec_6695 pursuant to sec_1_6695-2 if one of the requirements set forth in that section are met we do not have enough facts in our possession to make a recommendation as to whether the s-corp in your case meets these requirements in addition there are likely legal hazards with assessing the penalty provided for under sec_6695 pursuant to sec_1_6695-2 directly on the ssn of the co-owner of the s- corp because it is the s-corp that employees the preparers and not the co-owner please let me know if you have any questions or would like to discuss further thanks -------------------- ---------------- ------------------------------------------ -------------------------------- ----------------------
